Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 July 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



⟨Orig:⟩ via London, Dupl. via Charl: pr. Ship Industry, Barnes, Tripl. pr. Ship Peggy, Elliot.
Amsterdam 1 July 1794.
Sir!

Since our respects of 2d Ultimo. We have received your two esteemed favors of 12 March, and 8 May to which We shall now give a general reply.
On the 13th of May We acknowledged the Receipt from the Treasurer of the United States, of a Bill drawn upon us by the Bank for f590,000.—.
The Bill You directed the Treasurer of the United States to draw upon us for One million of florins, has appeared, and been discharged to the debit of the United States.
And by contra We credit the United States, for a remittance made unto us, by the Treasurer of the United States of One Million of florins, to discharge the Installment fell due the first of last month on the Loan of 1 June 1782.
We take notice You had directed the Treasurer to value further upon us f 200,000. to be paid out of the proceeds of the last Loan, which Bills will meet the usual prompt honor as they appear.
Inclosed you have the account current of the United States with us, up to 30 Ultimo: the Balance whereon, due by us Holld. Curry f 1,526,828.11. We transfer to their credit in a new account.
The engagements for the last Loan, We have pushed so far, that only 258 Bonds remain undisposed of. These We fear will remain long on hand, the late events of the War in our neighbourhood, inducing our Capitalists to withold the Investment of the monies they have unemployed.
The Course this Loan has taken, and its actual State, cannot fail to impress most forcibly on your penetration, that We seized the only moment to urge it on, in which it could possibly have proved successfull, and likewise that, had not our Confidence in the justice and equity of your Government emboldened us to exceed your Limits of four per Cent for Charges, it would not have been in existence: Relying strongly upon this true state of the matter, and upon your experienced good disposition to state to the President of the United States, in a clear and just manner, the motives and merits of our proceedings, We await with patience and resignation, his determination on the subject of the Charges.
We are extremely pleased, to learn that the Object of your Envoy Etraordinarys mission to Great Britain, goes on prosperously, and that there is little or no fear, but the moderate and just, yet firm Conduct of your Government, towards that Country, will have its wished for effect: Notwithstanding your earnest desire to have remained on a friendly footing with this Government, the very strong and intimate connexion between it and the British Cabinet, would in our opinion, have rendered the continuance of peace difficult, in Case a rupture had taken place between the United States and Great Britain.
Immediately on receipt of your letter of 8 May We wrote you a Line, destined to reach at Texel as it did, Captn. Clark then ready to sail for Baltimore, which will have evinced our readiness to execute in the best and most expeditious manner possible, your order for One Hundred Tons of Salpetre. Both here and in London the exportation is prohibited, and in Gottenburg as well as Lisbon We are assured there is no quantity of this article on hand. Hamburgh and Copenhagen thus remained the only places where the supply could be procured: We instantly directed our Friend at the former, to purchase up that quantity, or so much of it, as could be obtained there, and forward an order for the deficiency at Copenhagen. We have already advice of the purchase of about 50,000. lb. at Hamburgh, and flatter ourselves a further quantity, if not the whole of your order will be picked up: You can at least be assured, that our orders have been peremptory, to secure for you, all that hands can be laid upon, in both places, to the extent of your Commission, and that if it shall not be fully compleated, it will only be by the impossibility to scrape together such a parcel at the present juncture.
We shall have it shipped in all dispatch, and if possible in different Vessels, bound to Philadelphia or New York, otherwise in One, rather than subject you to a disappointment: and we shall have insurance made on the full Value.

With the assurance of our sincere wishes for the prosperity of the United States, and of our unfeigned regard and esteem for you personally We are   Sir!   Your mo. ob. hb. Servant

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alexand. Hamilton Esqr. Secretary of the Treasury.

